
	

113 HR 1644 IH: To impose a limitation on the maximum amount of crop insurance premiums paid by the Federal Crop Insurance Corporation, to repeal the authority to provide direct payments for producers of certain major agricultural commodities and peanuts, to prohibit the Secretary of Agriculture from making payments to the Brazilian Cotton Institute, and for other purposes.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1644
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Kind (for himself
			 and Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To impose a limitation on the maximum amount of crop
		  insurance premiums paid by the Federal Crop Insurance Corporation, to repeal
		  the authority to provide direct payments for producers of certain major
		  agricultural commodities and peanuts, to prohibit the Secretary of Agriculture
		  from making payments to the Brazilian Cotton Institute, and for other
		  purposes.
	
	
		1.Percentage limitation on
			 maximum amount of crop insurance premiums paid by Federal Crop Insurance
			 CorporationSection 508(e) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the
			 end the following new paragraph:
			
				(7)Additional
				limitation on portion of premiums paid by CorporationNotwithstanding any provision of this title
				to the contrary, the Corporation shall not pay, under any circumstances, more
				than 70 percent of the premium for any coverage or policy or plan of insurance
				under this
				title.
				.
		2.Repeal of direct
			 payments for producers of certain major agricultural commodities and
			 peanuts
			(a)RepealSections 1103 and 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753) are repealed.
			(b)Continued
			 application for 2013 crop yearConsistent with section 701 of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240; 126 Stat. 2362; 7
			 U.S.C. 8701 note), sections 1103 and 1303 of the Food, Conservation, and Energy
			 Act of 2008 (7 U.S.C. 8713, 8753), as in effect on the day before the date of
			 enactment of this Act, shall continue to apply through the 2013 crop year with
			 respect to all covered commodities (as defined in section 1001 of that Act (7
			 U.S.C. 8702)) and peanuts on a farm.
			3.Prohibition on
			 payments to Brazilian Cotton InstituteThe Secretary of Agriculture may not
			 directly, or through the Commodity Credit Corporation, make payments to the
			 Brazilian Cotton Institute.
		
